DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier (U.S. Patent Application Publication no. US2015/0232071 A1).

With respect to claim 1, Pelletier disclose a removable extension 76 for a line release button of a spincast fishing reel, comprising: an attachment end (portion of 76 closest to pedal 68) having one or more attachment structures (see figure 4 showing the back of 76 and its connection to 68) on one side thereof, the attachment structures configured for removable attachment of the attachment end to the line release button; an engagement end (top portion of 76) configured for application of a force from a user's thumb; and a transition section (mid section that connects the top of the 76 to the bottom section that is connected to 68) connecting the attachment end with the engagement end.

With respect to claim 3, Pelletier disclose the removable extension for a line release button as set forth in claim 1, wherein the one or more attachment structures further comprise at least a first opening in the attachment end configured to accept a mechanical fastener and wherein the line release button further includes a corresponding second opening configured to accept the mechanical fastener (76 pivots about the top edge of 68 so there is a mechanical connection/pivot therebetween).

With respect to claim 4, Pelletier disclose the removable extension for a line release button as set forth in claim 3, wherein the mechanical fastener is a screw (figure 4 shows the back of 76; a torsion spring is wrapped around a mechanical fastener is shown).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the one or more attachment structures further comprise at least one adhesive pad.
Claim 5 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth the one or more attachment structures further comprise one or more attachment rails and wherein the line release button further comprises one or more corresponding rails that are configured to slideably engage the one or more attachment rails.

Claims 6-17 are allowed over the prior art of record.
Claim 6 is allowed over the prior art of record because the prior art of record fails to teach fairly suggest the entire combination of elements set forth including a spincast fishing reel, comprising: an attachment end having one or more attachment structures on one side thereof, the attachment structures configured for removable attachment of the attachment end to the line release button; an engagement end configured for application of a force from a user's thumb; and a transition section connecting the attachment end with the engagement end.  Claims 7 -10 depend either directly or indirectly from claim 6. 

Claim 11 is allowed over the prior art of record because the prior art of record fails to teach fairly suggest the entire combination of method steps set forth including a method of adapting a line release button of a spincast fishing reel for users with less dexterity, comprising the steps of: providing a removable extension, comprising: an attachment end having one or more attachment structures on one side thereof, the attachment structures configured for removable attachment of the attachment end to the line release button; an engagement end configured for application of a force from a user's thumb; and a transition section connecting the attachment end with the engagement end; and connecting the one or more attachment structures with the line release button.  Claims 12-16 depend either directly or indirectly from claim 11. 

Claim 17 is allowed over the prior art of record because the prior art of record fails to teach fairly suggest the entire combination of elements set forth including an attachment end having one or more attachment structures on one side thereof, the attachment structures configured for removable attachment of the attachment end to the line release button; the attachment structures comprising at least one upwardly extending leg, the leg including at least one locking tab; an engagement end configured for application of a force from a user's thumb; a transition section connecting the attachment end with the engagement end; and wherein the line release button further comprises at least one extension slot configured to allow insertion of the at least one leg and a retaining surface configured to engage with the locking tab to restrict removal of the at least one leg from the extension slot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrison et al disclose a camera mount for a helmet. Roden disclose a removable attachment to a button. Raja disclose a foot pedal extension. Lee disclose a handle arm for a fishing reel. Menne disclose a spincast reel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/